Citation Nr: 0617634	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post traumatic stress disorder.

2.  Entitlement to service connection for a spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 2002 to 
January 2003.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
spine disorder and an initial evaluation in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).  The Board finds that this appeal must be remanded to 
the AMC for development in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and caselaw issued 
during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Under the VCAA, VA has a duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims held that the VCAA duty to notify 
applies to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  See Dingess/Hartman, 19 Vet. App. 473.  In this 
case, the RO provided the veteran, in a May 2003 letter, with 
notice of what type of information and evidence was needed to 
substantiate her claims for entitlement to service 
connection, but she was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal. 

Under the VCAA, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate her claim, to 
include obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where 
VA treatment records are material to the issue on appeal and 
are not in the claims file, a remand is necessary because VA 
is deemed to have constructive knowledge).  In her October 
2003 notice of disagreement and January 2004 substantive 
appeal, the veteran asserted that she was being treated at 
the Detroit VA Medical Center for PTSD and a spine disorder.  
There is no indication that the RO attempted to obtain these 
VA records and no VA records are associated with the claims 
file.

VA's duty to assist under the VCAA also includes providing 
the veteran with an examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran was 
afforded a July 2003 VA psychiatric examination and a June 
2003 VA spine examination.  The VA psychiatric examination 
did not focus on the veteran's symptoms because it was 
conducted for the purpose of determining service connection 
and the examination is now almost three years old.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the Board should have ordered contemporaneous examination 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).  The spine examination addressed whether there were 
residuals of inservice low back strain, but did not address 
whether the veteran's current thoracic spine degenerative 
disc disease was related to service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (to establish service connection 
there must be medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice to the 
veteran as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), to 
include informing the veteran as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.

2.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all treatment records 
pertaining to the veteran's PTSD and any 
spine disorder.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact must clearly be 
documented in the claims file.

3.  When the above evidentiary development 
has been accomplished, the RO must 
associate any additional records with the 
file, to include any additional 
information received from the veteran, and 
schedule the veteran for a VA psychiatric 
examination to determine the severity of 
her PTSD.  The claims file must be made 
available to the examiner for review.  All 
pertinent signs and symptoms necessary for 
rating the disability must be reported, 
with an emphasis on the degree of 
resulting occupational and social 
impairment.  See General Rating Formula 
for Mental Disorders, 38 C.F.R. § 4.130 
(2005).  The examiner must assess the 
degree of occupational and social 
impairment due solely to PTSD.  A Global 
Assessment of Functioning (GAF) score must 
be assigned and explained.  The complete 
rationale for all opinions expressed must 
be provided.

4.  The RO must schedule the veteran for a 
VA spine examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder must be 
made available for review by the examiner.  
The examiner is requested to provide an 
opinion as to whether any currently 
diagnosed spine disorder is causally or 
etiologically related to service.  A 
rationale for all opinions must be 
provided.

5.  The RO must notify the veteran that it 
is her responsibility to report for any 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims of 
entitlement to service connection for a 
back disorder and for an initial 
evaluation in excess of 30 percent for 
PTSD must be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative must be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran or her representative.  
Thereafter, the case must be returned to 
the Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


